El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
La presente apelación es contra nna orden concediendo costas y honorarios de abogado a nna esposa durante el co-mienzo de un pleito de divorcio. El apelado pide la deses-timación por dos fundamentos.
Carece de mérito el primer fundamento consistente en que esta corte no tiene jurisdicción porque la cantidad con-cedida por la orden es menor de trescientos dólares. Esta corte tiene jurisdicción en apelación sobre todos los casos ini-ciados en una corte de distrito, cualquiera que sea su cuantía, *189siempre que la corte inferior tuviera jurisdicción para dictar la sentencia u orden apelada.
Es sólo en los pleitos comenzados en una corte municipal en donde se aplica el límite de trescientos dólares.
El otro fundamento es que la orden, por su naturaleza, no está comprendida en ninguna de las disposiciones del ar-tículo 295 del Código de Enjuiciamiento Civil. Según la prác-tica en California se considera que las órdenes concediendo alimentos pendente lite tienen el carácter de sentencias para el pago de dinero, que son de inmediata ejecución; en otras palabras, se les considera como sentencias finales determi-nantes de un derecho cierto entre las partes, que no quedan afectadas por la sentencia que recaiga en el pleito principal. Sharon v. Sharon, 67 Cal. 185, 7 Pac. 456, id. 635; 8 Pac. 709; Kessler v. Kessler, 2 Cal. App. 509, 83 Pac. 257; Loveren v. Loveren, 100 Cal. 493; 35 Pac. 87. La práctica general pa-rece ser idéntica a la de California. 3 C. J. 511, nota 98; 14 Cyc. 802. Existe un caso de Idaho que establece doctrina contraria. Wyatt v. Wyatt, 2 id. 230, 10 Pac. 228. Sin embargo, creemos que nuestra práctica está completamente re-gulada por las disposiciones del Capítulo III del Título Y del Libro Primero del Código Civil, artículos 166 al 170 inclusive. Ese capítulo trata “De las medidas provisionales a que puede dar lugar el juicio por divorcio.”
El artículo 168 es como sigue:
“Si la mujer no contase con suficientes recursos propios para vivir durante el juicio, la corte de distrito ordenará al marido que le pase una pensión alimenticia en proporción a los bienes de éste.”
Los honorarios de abogado en el pleito son parte de su manutención, o cuando menos muy -similares a ésta. 14 Cyc. 751.
El artículo 170 dispone lo siguiente:
“Las resoluciones del tribunal de distrito con motivo de este capítulo serán inapelables y se enmendarán por el tribunal cuando lo exijan las circunstancias de cada caso.”
*190Por tanto, la apelación 'debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
El Juez Presidente Sr. Hernández y Asociado Sr. Aldrey no intervinieron.